SANBORN, Circuit Judge.
I concur in the judgment of reversal for these reasons:
1. In my opinion no question of donatio mortis causa was presented in this case, and no judgment against the plaintiff ought to be sustained on the ground that the novation which Maria Persons pleaded was void because it was made in contemplation of the death of her husband, Thomas Persons, for the reason that no such defense was *843pleaded and no such issue was presented for trial when the case came on for hearing, or was ever fairly tried. The averment of the complaint was that Thomas Persons assigned his claim for $5,000 against Phineas P. Persons to Maria Persons, that he directed Phineas to pay this debt to Maria, and that Phineas agreed to do so. The answer was a flat denial of these averments, and nothing more. The defense, which was interposed by the court near the close of the plaintiff’s evidence and which was sustained at the trial, was a confession and avoidance which had not been pleaded, and of which the plaintiff had received no nptice until after the issues made by the pleadings had been practically tried. This defense was an admission that Thomas did direct the defendant to pay the $5,000 to Maria, and that the defendant did agree to do so, coupled with an averment, not found in the pleadings, that this contract was void because it was made in contemplation of the immediate death of Thomas Persons, who lived for some months thereafter. This defense was inconsistent with the denial in the answer, was not made by the defendant in the action, and it formed no substantial basis for a judgment.
That due process of law without which parties may not be deprived of their property gives to them an opportunity to be heard respecting the justice of the judgment sought. It gives notice of the issue to be determined before it is tried. One may not bring suit upon one cause of action and recover upon another, nor may he go to trial upon one defense and sustain a judgment in his favor upon another and inconsistent defense. He may not deny in his answer the plaintiff’s averments of a good cause of action, and then defeat him by a confession of the truth of those averments, and an avoidance of their effect by the proof of new matter no notice of which was given by the pleadings or by the course of the trial until the plaintiff had introduced substantially all his evidence. Proofs without averments and averments without proofs are equally unavailing. Gentry v. U. S., 41 C. C. A. 185, 101 Fed. 51; Burton v. Platter, 10 U. S. App. 657, 663, 4 C. C. A. 95, 99, 53 Fed. 901, 905; Taussig’s Ex’rs v. Glenn, 4 U. S. App. 524, 541, 2 C. C. A. 314, 318, 51 Fed. 409, 413; Merrill v. Rokes, 12 U. S. App. 183, 188, 4 C. C. A. 433, 435, 54 Fed. 450, 452; Live Stock Co. v. Blackburn, 30 U. S. App. 571, 579, 17 C. C. A. 532, 536, 70 Fed. 949, 954; Wood v. Collins, 23 U. S. App. 224, 230, 8 C. C. A. 522, 525, 60 Fed. 139, 142.
2. The reason why the defendant did not plead nor at the trial insist upon the defense that the novation which the plaintiff alleged was void because it was a donatio mortis causa is apparent upon the face of the record. And if the defendant did not choose to make this defense he had a right to waive it, and no duty was imposed upon the court to compel him to avail himself of it. At the same time that Thomas Persons directed the defendant, and he agreed, to pay to Maria Persons the $5,000 which he owed to Thomas, the latter assigned and conveyed to him notes, mortgages, and land of the value of several thousand dollars. If the assignment and novation alleged by the plaintiff were void because they constituted a donatio mortis causa, all the assignments and conveyances made by Thomas to the defendant were also Amid for the same reason, and until he returns to the estate *844of his father the property he received through these assignments and conveyances, or the value of it, he may well hesitate to aver, and the courts to hold, that any of these transactions were void for that reason. It will be time enough to consider whether or not this assignment and novation are void because they constituted a gift in contemplation of the immediate death of Thomas Persons when the defendant has returned to the estate of his father what he received from him on the day that this transaction took place, and has' clearly pleaded the invalidity of this assignment and novation because they were gifts in contemplation of immediate death.
3. There was ample evidence to sustain the cause of action which the plaintiff pleaded and the defendant denied. There was testimony that the defendant was indebted to Thomas Persons in the sum of $5,000, and that this indebtedness was not evidenced by any bond, bill, or writing. There was evidence that on the day in question Thomas Persons assigned and conveyed a large amount of property to the defendant, that he directed the defendant to pay this $5,000 to Maria Persons, and that the defendant agreed to do so. This testimony, if true, constituted a valid assignment of this chose in action and a complete novation,—an. effectual substitution of Maria Persons for Thomas Persons as the creditor of the defendant. It released the defendant from his obligation to pay this debt to Thomas Persons, and bound him to pay it to Maria Persons, and the release of his indebtedness to Thomas was a valid and sufficient consideration for his agreement to .pay it to Maria. The contract between these parties was complete and perfect in itself. It contained no condition that this assignment, this novation, this substitution of one creditor for the other, should be in any way affected by the death or the continued life of Thomas Persons, and there was nothing in his subsequent partial recovery to release the defendant from his agreement to pay this $5,000 to his mother, especially as long as he retained the property which he obtained from his father on that day, his release from his obligation to pay the $5,000 to his father, and failed to place this money in the hands of the administrator of the estate of the latter to be distributed among his heirs. The transaction related in this evidence was a valid assignment of this claim of $5,000 and a complete and effectual novation. A chose in action not evidenced by writing may be assigned without writing, and if the debtor is aware of the assignment and promises to pay the assignee the latter may maintain an action at law to recover the debt. Rollison v. Hope, 18 Tex. 446, 452.
If a creditor orally directs his debtor to pay his debt to a third party, and the debtor verbally agrees with the third party to do so, the latter is substituted for the first party as his creditor, the first party is estopped from collecting the debt, the debtor is released from paying to him, and is legally bound to pay it to the third party. A complete novation and assignment have been effected. The third party stands in the shoes of the first party as the creditor, and the chose in action has been lawfully assigned to him. Heaton v. Angier, 7 N. H. 397, 28 Am. Dec. 353; Tatlock v. Harris, 3 Term R. 174; Wilson v. Coupland, 5 Barn. & Aid. 228; 1 Pars. Cont. (7th Ed.) 244; 1 Poth. Obl. (3d Am. Ed.) 434.